Citation Nr: 0020827	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  99-07 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for hypertension.

3. Entitlement to service connection for emphysema.


REPRESENTATION

Appellant represented by:  The American Legion 


INTRODUCTION

The veteran served on active duty from June 1952 to July 
1954. This matter comes on appeal from a November 1998 
decision by the Oakland, California VA Regional Office. 

FINDINGS OF FACT

1.  The claim for service connection for nicotine dependence, 
hypertension, and emphysema due to smoking in service was 
received on June 12, 1998. 

2.  The claim for service connection for hypertension and 
emphysema on a direct basis is not plausible.


CONCLUSION OF LAW

1. The claim for service connection for nicotine dependence, 
hypertension, and emphysema due to smoking in service lacks 
legal merit. 38 U.S.C.A. § 1103 (effective June 9, 1998) 
(West 1991 & Supp. 2000).

2. The claim for service connection for hypertension and 
emphysema is not well-grounded. 38 U.S.C.A. § 5107 (West 1991 
& Supp. 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed that she has developed nicotine 
dependence, hypertension, and emphysema due to a smoking 
habit which began in service. Her claim for service 
connection for these conditions was received by her 
accredited representative and the regional office on Friday, 
June 12, 1998. Effective June 9, 1998, however, 38 U.S.C.A. 
§ 1103 precludes service connection for disabilities which 
are alleged to have resulted from the use of tobacco products 
by the veteran during military service. See Veterans Benefits 
Act of 1998, Title VIII, Subtitle B  of Public Law 105-178 
(as amended by Section 9014 of Public law 105-206), enacted 
June 9, 1998. In a case where the law and not the evidence is 
dispositive, the claim should be denied or the appeal 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430.  As such, the appeal on the basis of tobacco use in 
service is denied. In addition, although the veteran contends 
that VA should have notified her of the change in the law 
concerning claims based on inservice tobacco use, there is no 
clear indication that 38 U.S.C.A. § 1103 imposes such a duty 
on VA, and the Board has no authority to do so. Wells v. 
Principi, 3 Vet.App. 307 (1992).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110, 1131 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304 (1999). Where a 
veteran served continuously for a period of ninety days or 
more during a period of war and certain chronic diseases 
(including hypertension) become manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2000)19878984; 38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. 3.303(b) 
(1999).  This rule does not mean that any manifestation in 
service will permit service connection.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 3.303(b).

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997). 

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the second and third elements of a well-grounded 
claim may also be satisfied under 38 C.F.R. § 3.303(b), by 
the submission of (a) evidence that a condition was "noted" 
during service or during an applicable presumption period; 
(b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

Here, the veteran does not allege, and the record does not 
show, that emphysema or hypertension had its onset in service 
or for many years thereafter. Her service medical records 
were apparently destroyed in the fire at the National 
Personnel Records Center in 1973. The only medical records 
she has submitted concern treatment for these conditions in 
the late 1990s, over three decades after her separation from 
service. Consequently, in the absence of a medical opinion or 
other competent medical evidence linking either hypertension 
or emphysema to her period of active duty, the veteran's 
claim for service connection on a direct basis for these 
conditions is not well-grounded. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309; 
Epps.


ORDER

Entitlement to service connection for nicotine dependence is 
denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for emphysema is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

 

